Fearer, J. Complaint was filed in this case by W. H. Brown and Motors Insurance Corporation, as- subrogee, against respondent. Respondent not having filed an answer, under Section 11 of the Rules of this Court a general traverse of the allegations of the complaint will be considered filed. Abstracts, briefs and arguments were waived by this Court. Respondent filed a Departmental Report. The accident on which this cause of action arose occurred on June 11, 1956. On that date W. H. Brown was the owner and operator of a 1955 Oldsmobile, which he was driving in a northerly direction in the 4400 block on North Western Avenue, a public highway located in the City of Chicago, County of Cook and State of Illinois. At said time and place aforesaid, a National Guard truck being driven by Karl Brun had been parked on the east side of Western Avenue, while the driver was asking directions from a police officer. As the Brown automobile approached the National Guard truck on the left and rear, the operator of the truck, without making a signal, made a left-hand turn in attempting to make a “U” turn in the center of Western Avenue while the front part of claimant’s automobile was near the front portion of the truck. The truck struck claimant’s automobile on the right-hand side, and damaged it. The only testimony, which we have in this case, is that of claimant. He was examined by his counsel and by the Commissioner, Herbert G. Immenhausen, as to the facts of said accident. Claimant’s exhibit No. 1 was a paid repair bill of Sheair Motors Company of Chicago, Illinois in the amount of $320.14. The Commissioner so found, and there is no question but that the cause of the accident in question, resulting in the damage to claimant’s automobile, was the result of the improper turn made by the National Guard truck driver, Sergeant Brun. Claimant, W. H. Brown, had a $50.00 deductible policy with Motors Insurance Corporation. Motors Insurance Corporation paid to Sheair Motors Company the sum of $270.14, and claimant paid the sum of $50.00. Awards are hereby made as follows: W. H. Brown, $50.00. Motors Insurance Corporation, subrogee of W. H. Brown, $270.14.